Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 1 of 16 PageID 805




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY and STATE
   FARM FIRE AND CASUALTY
   COMPANY,

                           Plaintiffs,

   v.                                                           Case No: 6:18-cv-223-Orl-28LRH

   FAMILY PRACTICE AND REHAB, INC.
   and GILSON MORTIMER,

                           Defendants.


                           ORDER AND REPORT AND RECOMMENDATION
             This cause came on for consideration without oral argument on the following motions filed

   herein:

             MOTION:       MOTION FOR LEAVE TO AMEND COMPLAINT TO
                           DROP COUNT FOR FRAUD AS TO GILSON MORTIMER
                           (Doc. No. 66)

             FILED:        March 13, 2020



             THEREON it is ORDERED that the motion is GRANTED.


             MOTION:       MOTION FOR ENTRY OF FINAL JUDGMENT AGAINST
                           MORTIMER, RENEWED MOTION FOR ENTRY OF
                           FINAL JUDGMENT AS TO FAMILY PRACTICE, AND
                           INCORPORATED MEMORANDUM OF LAW (Doc. No. 62)

             FILED:        February 10, 2020



             THEREON it is RECOMMENDED that the motion be GRANTED.
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 2 of 16 PageID 806




   I.     BACKGROUND.

          On February 14, 2018, Plaintiffs State Farm Mutual Automobile Insurance Company and

   State Farm Fire and Casualty Company (collectively, “State Farm”) filed a complaint against

   Defendants Family Practice and Rehab, Inc. (“Family Practice”) and Gilson Mortimer

   (“Mortimer”). Doc. No. 1. The complaint alleges that Defendants willfully, knowingly, and

   intentionally conspired to defraud State Farm by making material misrepresentations regarding the

   ownership of Family Practice. Id. The complaint asserts two counts against both Defendants

   (fraud and unjust enrichment) and a claim for declaratory relief against Family Practice. Id.

          The complaint alleges that State Farm issues automobile insurance policies that provide

   insureds with Personal Injury Protection (“PIP”) benefits and, where applicable, Medical Payments

   Coverage (“MPC”). Doc. No. 1 ¶¶ 3–4, 7, 17–18. Family Practice was a chiropractic clinic that

   provided treatment to State Farm’s insureds. Id. ¶¶ 5, 7. Family Practice would then bill State

   Farm, through an assignment of benefits, for PIP and MPC benefits. Id. ¶ 7. As previously

   explained by the Court:

          Health care clinics operating in Florida are required to be licensed by the Agency for
          Health Care Administration (“AHCA”) unless they qualify for an exemption. Fla.
          Stat. § 400.991 (2012). A clinic does not lawfully provide services if it does so
          without obtaining required licenses or meeting the standards for an exemption.
          Section 400.9905(4)(g), Florida Statutes, provides an exemption for clinics that are
          “wholly owned by one or more licensed health care practitioners . . . if one of the
          owners who is a licensed health care practitioner is supervising the business activities
          and is legally responsible for the entity’s compliance with all federal and state laws.”
          A Florida statute pertaining to personal injury protection (“PIP”) benefits also
          provides exemptions to licensing requirements for entities “wholly owned” by a
          physician licensed under chapters 458 or 459, or by a chiropractic physician licensed
          under chapter 60. Id. § 627.736(5)(h). “An insurer or insured is not required to
          pay a claim or charges . . . for any service or treatment that was not lawful at the time
          rendered [or] [t]o any person who knowingly submits a false or misleading statement
          relating to the claim or charges.” Id. § 627.736(b)(1).

   Doc. No. 47, at 1–2.



                                                    -2-
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 3 of 16 PageID 807




          State Farm alleged that Family Practice held itself out to be wholly owned by Charles H.

   Richard, D.O., in order to claim an exemption from licensure. Doc. No. 1 ¶¶ 9–10. However,

   according to State Farm, Mortimer, who was not a licensed medical professional, was at all times

   an owner of Family Practice and caused Family Practice to misrepresent that it was wholly owned

   by Dr. Richard in order to evade the licensing requirements. Id. ¶¶ 11–13. State Farm alleged that

   Family Practice was not lawfully operating under a proper AHCA Health Care Clinic licensure

   exemption, and was not otherwise properly licensed under Florida law because it was not wholly

   owned by Dr. Richard. Id. ¶ 15. Therefore, State Farm claimed that the services or treatments that

   Family Practice rendered to State Farm’s insureds were not lawfully rendered. Id. ¶ 25. State

   Farm alleged that Defendants conspired to defraud State Farm by misrepresenting the ownership of

   Family Practice. Id. ¶ 26.

          Mortimer appeared by counsel and filed an answer to the complaint. Doc. No. 18. Family

   Practice did not timely answer or otherwise respond to the complaint, and upon State Farm’s motion,

   a Clerk’s default was entered against it. Doc. Nos. 14, 16.

          On May 22, 2018, State Farm filed a motion for default judgment against Family Practice.

   Doc. No. 24. Magistrate Judge Spaulding denied that motion without prejudice as premature due

   to the risk of inconsistent judgments. Doc. No. 25.

          State Farm thereafter moved for summary judgment against Mortimer. Doc. No. 36. The

   Court granted the motion in part and denied it in part. Doc. No. 47. One issue raised by the motion

   was whether Mortimer had an ownership interest in Family Practice.           Id. at 4.   The Court

   concluded that there was no genuine issue of material fact as to whether Family Practice was “wholly

   owned” by one or more licensed health care practitioners because the evidence demonstrated that

   Mortimer had an ownership interest in Family Practice.        Id. at 4–13.    Therefore, the Court



                                                   -3-
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 4 of 16 PageID 808




   concluded that “Family Practice was not exempt from licensure and therefore was not lawfully

   entitled to payments from State Farm.” Id. at 12–13. The Court granted summary judgment in

   State Farm’s favor on the unjust enrichment claim against Mortimer. Id. at 14–15. The Court

   concluded, however, that genuine issues of material fact remained as to whether Mortimer

   committed common law fraud. Id. at 13. The Court also found that genuine issues of material fact

   remained regarding the amount of damages. Id. at 15.

          On October 1, 2019, State Farm filed a renewed motion for default judgment against Family

   Practice. Doc. No. 48. On the same day, State Farm also filed a second motion for summary

   judgment against Mortimer. Doc. No. 49. In the motion for summary judgment, State Farm

   argued that no issues of material fact remained regarding whether Mortimer engaged in common

   law fraud or the amount of damages suffered by State Farm. Id.

          After a hearing, the Court granted in part and denied in part the second motion for summary

   judgment. Doc. No. 57. The Court found that genuine issues of material fact remained as to

   whether Mortimer committed common law fraud. Id. at 2. The Court determined, however, that

   no issues of fact remained regarding damages on State Farm’s unjust enrichment claim, which were

   $410,679.64 plus interest. Id. at 3–4.

          Upon review of the renewed motion for default judgment against Family Practice, the

   undersigned determined that because the fraud claim against Mortimer remained outstanding, the

   motion for default judgment remained premature. Doc. No. 58, at 5. The undersigned also noted

   that even if it were not premature, the motion failed to establish that State Farm was entitled to

   default judgment against Family Practice on each count of the complaint. Id.




                                                  -4-
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 5 of 16 PageID 809




          On January 29, 2020, State Farm and Mortimer filed a Joint Stipulation for Withdrawal of

   Count I Against [Mortimer] and Entry of Final Judgment. Doc. No. 60. The parties stipulated to

   withdrawal of the fraud claim against Mortimer and entry of final judgment against Mortimer. Id.

          In light of the parties’ joint stipulation, the Court allowed Plaintiff until February 10, 2020

   to renew their motion for default judgment against Family Practice. Doc. No. 61. State Farm

   thereafter filed their renewed motion. Doc. No. 62. In the motion, State Farm asks the Court to

   enter final judgment against Mortimer and final default judgment against Family Practice. Id.

   Mortimer does not oppose the motion. Id. at 15. The motion was referred to the undersigned.

          The Court gave Family Practice up to and including February 21, 2020 to respond to the

   renewed motion for default judgment. Doc. No. 63. To date, Family Practice has not responded

   to the motion, and the time for doing so has expired.

          Upon review of the motion, the undersigned had concerns that the joint stipulation of the

   fraud claim against Mortimer was invalid. Doc. No. 64. And if the joint stipulation was invalid,

   then it was possible that State Farm’s request for default judgment against Family Practice remained

   premature. Doc. Nos. 25, 58. Accordingly, I issued a supplemental briefing order requiring State

   Farm to address these issues. Doc. No. 64.

          In response, State Farm asks the Court to consider the joint stipulation as an amendment to

   the complaint. Doc. No. 65. Alternatively, State Farm has filed a motion to amend the complaint,

   solely to remove the fraud claim against Mortimer. Doc. No. 66. State Farm has also filed a

   proposed amended complaint. Doc. No. 66-1. The motion to amend the complaint was also

   referred to the undersigned for disposition.




                                                   -5-
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 6 of 16 PageID 810




   II.    ANALYSIS.

          A.      Leave to Amend the Complaint.

          Federal Rule of Civil Procedure 15(a) provides that when a party seeks leave to amend,“[t]he

   court should freely give leave when justice so requires.” The decision to grant or deny amendment

   is within the discretion of the district court. Foman v. Davis, 371 U.S. 178, 182 (1962).

          In Perry v. Schumacher Group of Louisiana, 891 F.3d 954 (11th Cir. 2018), the Court

   considered the effect of a notice of voluntary dismissal of less than all of the claims in a lawsuit

   under Federal Rule of Civil Procedure 41(a)(1). The Court concluded that a joint stipulation of

   dismissal of less than all of the claims in a lawsuit is invalid, and that “Rule 41(a)(1), according to

   its plain text, permits voluntary dismissal only of entire ‘actions,’ not claims.” Id. at 956. The

   Court noted that “[t]here is no mention in the Rule of the option to stipulate dismissal of a portion

   of a plaintiff’s lawsuit—e.g., a particular claim—while leaving a different part of the lawsuit

   pending before the trial court.” Id. at 958 (citations omitted). The Court further noted that there

   are several ways to dismiss a single claim, the “easiest and most obvious” of which is to “obtain

   leave to amend the complaint to eliminate the remaining claim, pursuant to Rule 15.” Id.

          Upon consideration of the Court’s analysis in Perry, it appears that the parties’ joint

   stipulation of only the fraud claim against Mortimer was invalid. See Doc. No. 60. However, as

   in Perry, a proper avenue for State Farm to drop the fraud claim against Mortimer is by amending

   the complaint. Accordingly, upon review of State Farm’s Motion for Leave to Amend Complaint

   to Drop Count for Fraud as to Gilson Mortimer (Doc. No. 66), I find this request well taken. The




                                                    -6-
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 7 of 16 PageID 811




   motion to amend the complaint is GRANTED, and State Farm’s amended complaint attached to

   the motion will be deemed the operative pleading in this case. See Doc. No. 66-1.1

           B.      Final Judgment Against Mortimer.

           State Farm’s complaint asserted two counts against Mortimer individually—fraud (Count I)

   and unjust enrichment (Count II). Doc. No. 1.              As discussed above, the Court has entered

   summary judgment in State Farm’s favor and against Mortimer on the unjust enrichment claim, and

   has determined that Mortimer is liable for $410,679.64 plus interest on that claim. Doc. Nos. 47,

   57. By amending the complaint, State Farm has dropped the fraud claim against Mortimer, and the

   only claim remaining against Mortimer is the count for unjust enrichment. See Doc. No. 66-1.

           Thus, because the only claim raised in the amended complaint against Mortimer is the unjust

   enrichment claim, Doc. No. 66-1, which has already been resolved by the Court on summary

   judgment, Doc. Nos. 47, 57, I respectfully recommend that the Court enter final judgment in State

   Farm’s favor and against Mortimer in the amount of $410,679.64 plus interest on Count II of the

   amended complaint.

           C.      Default Judgment Against Family Practice.

                   1.       Standard of Review.

           A court may enter a default judgment only if the factual allegations of the complaint, which

   are assumed to be true, provide a sufficient legal basis for such entry. See Nishimatsu Constr. Co.

   v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (“The defendant is not held to admit



           1
              The motion states that “Mortimer does not object to Plaintiffs’ request for leave to amend the
   Complaint pursuant to the Joint Stipulation.” Doc. No. 66, at 4. I note that because Family Practice is in
   default, and the amended complaint does not assert new claims against Family Practice, Plaintiff is not
   required to serve a copy of the amended complaint on Family Practice. See Fed. R. Civ. P. 5(a)(2) (“No
   service is required on a party who is in default for failing to appear. But a pleading that asserts a new claim
   for relief against such a party must be served on that party under Rule 4.”).


                                                        -7-
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 8 of 16 PageID 812




   facts that are not well-pleaded or to admit conclusions of law.”). 2 Therefore, in considering a

   motion for default judgment, a court must “examine the sufficiency of plaintiff’s allegations to

   determine whether plaintiff is entitled to” a default judgment. Fid. & Deposit Co. of Md. v.

   Williams, 699 F. Supp. 897, 899 (N.D. Ga. 1988).

          The Supreme Court has explained that a complaint need not contain detailed factual

   allegations, “but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

   accusation. A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

   elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). This analysis applies equally to motions

   for default judgment. De Lotta v. Dezenzo’s Italian Rest., Inc., No. 6:08-cv-2033-Orl-22KRS,

   2009 WL 4349806, at *5 (M.D. Fla. Nov. 24, 2009) (citations omitted).

          If the plaintiff seeks damages, the plaintiff bears the burden of demonstrating entitlement to

   recover the amount of damages sought in the motion for default judgment. Wallace v. The Kiwi

   Grp., Inc., 247 F.R.D. 679, 681 (M.D. Fla. 2008).           Unlike well-pleaded allegations of fact,

   allegations relating to the amount of damages are not admitted by virtue of default; rather, the court

   must determine both the amount and character of damages to be awarded. Id. (citing Miller v.

   Paradise of Port Richey, Inc., 75 F. Supp. 2d 1342, 1346 (M.D. Fla. 1999)). Therefore, in the

   default judgment context, “[a] court has an obligation to assure that there is a legitimate basis for

   any damage award it enters.” Anheuser Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th Cir.

   2003); see Adolph Coors Co. v. Movement Against Racism and the Klan, 777 F.2d 1538, 1544 (11th

   Cir. 1985) (explaining that damages may be awarded on default judgment only if the record




          2
            The Eleventh Circuit adopted as binding precedent all Fifth Circuit decisions handed down prior
   to October 1, 1981. See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).

                                                    -8-
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 9 of 16 PageID 813




   adequately reflects a basis for an award of damages). Ordinarily, unless a plaintiff’s claim against

   a defaulting defendant is for a liquidated sum or one capable of mathematical calculation, the law

   requires the district court to hold an evidentiary hearing to fix the amount of damages. See Adolph

   Coors, 777 F.2d at 1543–44. However, no hearing is needed “when the district court already has a

   wealth of evidence . . . such that any additional evidence would be truly unnecessary to a fully

   informed determination of damages.” See S.E.C. v. Smyth, 420 F.3d 1225, 1232 n.13 (11th Cir.

   2005); see also Wallace, 247 F.R.D. at 681 (“[A] hearing is not necessary if sufficient evidence is

   submitted to support the request for damages.”).

          Here, because the claims against Mortimer have been resolved, the matter of default

   judgment against Family Practice is ripe for review.   Against Family Practice, State Farm asserts

   claims for fraud (Count I), unjust enrichment (Count II), and declaratory relief (Count III). Doc.

   No. 66-1, at 8–16. Each of these claims will be addressed in turn.

                  2.      Fraud (Count I).

          Under Florida law, the elements of fraud include: “(1) a false statement of fact; (2) known

   by the person making the statement to be false at the time it was made; (3) made for the purpose of

   inducing another to act in reliance thereon; (4) action by the other person in reliance on the

   correctness of the statement; and (5) resulting damage to the other person.” State Farm Mut. Auto.

   Ins. Co. v. Altamonte Springs Diagnostic Imaging, Inc., No. 6:11-cv-1373-Orl-31GJK, 2011 WL

   6450769, at *4 (M.D. Fla. Dec. 21, 2011) (citing Gandy v. Trans World Computer Tech. Grp., 787

   So. 2d 116, 118 (Fla. 2d Dist. Ct. App. 2001)). Allegations of fraud must be pleaded with

   particularity. Fed. R. Civ. P. 9(b).

          Here, the amended complaint alleges that Family Practice knowingly made false statements

   of fact by submitting bills, reports, and other supporting documentation to State Farm for medical



                                                   -9-
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 10 of 16 PageID 814




   treatment or services that were unlawful. Doc. No. 66-1 ¶¶ 32–33. State Farm alleges that Family

   Practice knew that the statements were false because Family Practice was not wholly owned by Dr.

   Richard. Id. ¶ 37. The bills and medical documents were submitted to State Farm for the purpose

   of inducing State Farm to make payments thereon. Id. ¶¶ 35–36, 38. State Farm relied on the false

   statements by Family Practice in issuing payment of PIP and MPC benefits to Family Practice. Id.

   ¶¶ 39–40. State Farm alleges damage as a result in the form of the payments made on the claims

   that were unlawful. Id. ¶ 40.

          By its default, Family Practice admits the well pleaded allegations of the complaint. See

   Nishimatsu, 515 F.2d at 1206 (“The defendant, by his default, admits the plaintiff’s well-pleaded

   allegations of fact, is concluded on those facts by the judgment, and is barred from contesting on

   appeal the facts thus established.”). Accordingly, I recommend the Court find that State Farm is

   entitled to default judgment against Family Practice on Count I of the amended complaint.

                  3.      Unjust Enrichment (Count II).

          Under Florida law, “to establish the elements of a cause of action for unjust enrichment,

   State Farm must show that: (1) plaintiff has conferred a benefit on the defendant, who has knowledge

   thereof; (2) defendant voluntarily accepts and retains the benefit conferred; and (3) the

   circumstances are such that it would be inequitable for the defendant to retain the benefit without

   paying the value thereof to the plaintiff.” State Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. of Fla.,

   Inc., 103 F. Supp. 3d 1343, 1355 (S.D. Fla. 2015) (citing Altamonte Springs Diagnostic Imaging,

   Inc., 2011 WL 6450769, at *5). A cause of action for unjust enrichment lies for insurers to recover

   payments retained by clinics for unlawfully rendered services. See State Farm Fire & Cas. Co. v.

   Silver Star Health and Rehab, 739 F. 3d 579, 584 (11th Cir. 2013) (“If an entity accepts and retains




                                                   - 10 -
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 11 of 16 PageID 815




   benefits that it is not legally entitled to receive in the first place, Florida law provides for a claim of

   unjust enrichment.”).

           The amended complaint alleges that State Farm conferred a benefit on Family Practice by

   issuing PIP and MPC benefits to Family Practice upon receipt of bills, reports, and other

   documentation for medical treatment. Doc. No. 66-1 ¶¶ 42–43. The amended complaint further

   alleges that State Farm was not obligated to pay Family Practice for the medical treatment because

   the services were unlawfully rendered. Id. ¶¶ 45–46. The amended complaint also alleges that it

   would be inequitable to allow Defendants to retain the benefits of these payments for services

   unlawfully rendered; Defendants were not legally entitled to accept and retain the PIP and MPC

   benefits paid by State Farm. Id. ¶ 48.

           By its default, Family Practice admits the well pleaded allegations of the complaint. See

   Nishimatsu, 515 F.2d at 1206. Accordingly, I recommend the Court find that State Farm is entitled

   to recover damages from Family Practice equal to the amounts it paid to Family Practice on the

   unlawful claims.     See, e.g., All State Ins. Co. v. Vizcay, 826 F.3d 1326, 1330–31 (11th Cir. 2016)

   (holding that insurer was entitled to final judgment on unjust enrichment claim to recover payments

   made to a clinic that was operating in violation of Florida’s Health Care Clinic Act); Silver Star

   Health and Rehab, 739 F.3d at 582–84 (holding that State Farm was entitled to bring unjust

   enrichment claim to recover benefits paid to a clinic that was evading the licensure requirements of

   the Health Care Clinic Act).

                   4.      Declaratory Relief (Count III).

           In Count III of the amended complaint, State Farm also seeks a declaratory judgment against

   Family Practice. Doc. No. 66-1, at 13. State Farm seeks a declaration that it has “no duty or

   obligation to pay, and are not required to pay a claim or any charges, (a) for services that were not



                                                     - 11 -
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 12 of 16 PageID 816




   lawful at the time rendered, or (b) to Family Practice because Family Practice knowingly submitted

   false or misleading statements relating to the Pending Claims.” Id. ¶ 56; see also Doc. No. 1-2, at

   9 (Exhibit E to complaint, also cited in amended complaint, that provides a list of outstanding

   amounts ($7,128.82) billed by Family Practice to State Farm). State Farm alleges that there is an

   actual controversy existing between State Farm and Family Practice as to whether State Farm has

   been relieved of liability for any PIP or MPC benefits on the medical bills submitted by Family

   Practice.    Doc. No. 66-1 ¶¶ 58–59. I also note that the Court has already ruled that Family

   Practice operated under an unlawful ownership scheme. Doc. No. 47.

          Upon review, I recommend that the Court grant the requested declaratory relief. See, e.g.,

   Med. Serv. Ctr. of Fla., Inc., 103 F. Supp. 3d at 1356 (granting declaratory relief on summary

   judgment for State Farm; finding that State Farm was not obligated to pay outstanding bills

   submitted by a clinic that was operating in violation of Florida’s Health Care Clinic Act licensing

   requirements); State Farm Mut. Auto. Ins. Co. v. Physicians Group of Sarasota, L.L.C., 9 F. Supp.

   3d 1303, 1313 (M.D. Fla. 2014) (holding that complaint sufficiently stated claim for declaratory

   relief that all outstanding claims or charges were not owed because services were not lawfully

   rendered).

                  5.     Damages.

          As noted by the Court in the second summary judgment Order, “the damages are the same

   for fraud and unjust enrichment and State Farm cannot recover twice.” Doc. No. 57, at 3 n.4.

          In the motion for default judgment, State Farm relies on the affidavit of Stephen Bright to

   establish damages. Doc. No. 62, at 4–5; see Doc. No. 49-4. Mr. Bright is a Claim Team Manager

   for State Farm. Doc. No. 49-4 ¶ 2. Mr. Bright avers that Plaintiffs collectively paid the following

   amounts to Family Practice:



                                                  - 12 -
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 13 of 16 PageID 817




               •   2012 - $9,707.47

               •   2013 - $70,367.12

               •   2014 - $198,865.83

               •   2015 - $131,739.22

   Id. ¶ 3. These amounts total $410,679.64.        Of that total, Mr. Bright avers that Plaintiff State Farm

   Mutual Automobile Insurance Company paid Family Practice PIP and MPC benefits in the amount

   of $403,465.48, on which it is also entitled to interest. Id. ¶ 5. Mr. Bright further avers that

   Plaintiff State Farm Fire and Casualty Company paid Family Practice PIP and MPC benefits totaling

   $7,214.16, on which it is also entitled to interest. Id. ¶ 6.

           Absent objection from Family Practice, I recommend that the Court find that State Farm has

   sufficiently established entitlement to $410,679.64 in damages, plus interest.3

                   6.      Costs.

           Federal Rule of Civil Procedure 54(d)(1) provides that “[u]nless a federal statute, these rules,

   or a court order provides otherwise, costs—other than attorney’s fees—should be allowed to the

   prevailing party.” Fed. R. Civ. P. 54(d)(1). “Under Rule 54(d), there is a strong presumption that

   the prevailing party will be awarded costs.” Mathews v. Crosby, 480 F.3d 1265, 1276 (11th Cir.

   2007) (citing Arcadian Fertilizer, L.P. v. MPW Indus. Serv., Inc., 249 F.3d 1293, 1296 (11th Cir.

   2001)). Such costs, however, may not exceed those permitted by 28 U.S.C. § 1920, which

   delineates the allowable costs as:

                   (1) Fees of the clerk and marshal;




           3
             I note that the evidence on which State Farm relies to establish damages against Family Practice is
   the same evidence that it relied on to establish its damages against Mortimer on the unjust enrichment claim,
   which the Court found sufficient on summary judgment. See Doc. Nos. 49-2, 49-3, 57.


                                                      - 13 -
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 14 of 16 PageID 818




                  (2) Fees for printed or electronically recorded transcripts necessarily
                      obtained for use in the case;

                  (3) Fees and disbursements for printing and witnesses;

                  (4) Fees for exemplification and costs of making copies of any materials
                      where the copies are necessarily obtained for use in the case;

                  (5) Docket fees under 28 U.S.C. § 1923;

                  (6) Compensation of court appointed experts, interpreters, and special
                      interpretation services.

   A court cannot award costs other than those specifically authorized in § 1920, unless authorized by

   another applicable statute. See United States EEOC v. W&O, Inc., 213 F.3d 600, 620 (11th Cir.

   2000) (citing Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437, 445 (1987)).

          Mr. Bright avers that State Farm incurred the following costs in this matter:

              •   Filing Fee - $400.00

              •   Witness fee for the deposition of Charles Richard, D.O. - $2,250.00

              •   Transcript of the deposition of Dr. Richard - $845.85

              •   Transcript of the deposition of Gilson Mortimer - $1,353.05

              •   Total taxable costs - $4,848.90

   Doc. No. 49-4 ¶ 8.

          Because it appears that each of these costs is recoverable under § 1920, I recommend that

   the Court grant the requested costs. Such costs should be imposed against Family Practice jointly

   and severally with Mortimer. See Silver Star Health & Rehab, 739 F.3d at 586 (“The default rule

   is that costs are to be imposed jointly and severally, and the burden is on the party seeking to avoid

   that to introduce evidence justifying apportionment and persuade the court to do that.”).




                                                    - 14 -
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 15 of 16 PageID 819




   III.   RECOMMENDATION.

          As discussed herein, it is ORDERED that State Farm’s Motion for Leave to Amend

   Complaint to Drop Count for Fraud as to Gilson Mortimer (Doc. No. 66) is GRANTED, and the

   amended complaint (Doc. No. 66-1) is deemed the operative pleading in this case.

          It is RESPECTFULLY RECOMMENDED that the Court:

                 1.     GRANT Plaintiffs’ Motion for Entry of Final Judgment Against Mortimer,

                        Renewed Motion for Entry of Final Judgment as to Family Practice (Doc.

                        No. 62);

                 2.     ENTER final default judgment against Family Practice on all counts of the

                        amended complaint;

                 3.     ORDER that Plaintiffs are not obligated to pay $7,128.85 to Family Practice

                        for services regarding Plaintiffs’ insureds which remain outstanding and

                        unpaid;

                 4.     ENTER final judgment in favor of State Farm and against Mortimer on

                        Count II of the amended complaint;

                 5.     ENTER judgment in favor of Plaintiffs and against Defendants, jointly and

                        severally, in the amount of $410,679.64 plus interest;

                 6.     AWARD Plaintiffs total taxable costs in the amount of $4,848.90, to be paid

                        by Defendants, jointly and severally;

                 7.     DENY any pending motions as moot; and thereafter

                 8.     DIRECT the Clerk of Court to close the file




                                                - 15 -
Case 6:18-cv-00223-JA-LRH Document 67 Filed 03/24/20 Page 16 of 16 PageID 820




                                        NOTICE TO PARTIES

          A party has fourteen days from this date to file written objections to the Report and

   Recommendation’s factual findings and legal conclusions.          A party’s failure to file written

   objections waives that party’s right to challenge on appeal any unobjected-to factual finding or legal

   conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R. 3-1.

          Ordered and Recommended in Orlando, Florida on March 24, 2020.




   Copies furnished to:

   Presiding District Judge
   Counsel of Record
   Unrepresented Parties




                                                   - 16 -
